Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action

Election/Restriction
Applicant's election with traverse of Species I (FIGS. 1A-1N) in the reply filed on 9/16/2022 is acknowledged. The Applicant further states that Claims 1-10 and 13-20 read upon the elected species. The traversal is on the ground(s) that the species could be commonly examined without undue burden.  This is not found persuasive because the species are independent or distinct because they are mutually exclusive. Specifically, Species I further comprises several embodiments (subspecies) including selectively removing the silicon 104, 104′ (FIGS. 1I) or selectively removing the silicon germanium (FIGS. 1J-1N). Species II further comprises several embodiments (subspecies) including etching the dielectric to form one nanowire and one trigate structure (FIG. 2D) or to form a device comprising two nanowires (FIG. 2E) or forming fin spacers 211 on the fin 207 sidewalls after the trench etch (FIG. 2F) or forming fin spacers 211 on the fin 207 sidewalls after the trench etch and fill (FIG. 2H). Species III further comprises several embodiments (subspecies) including utilizing an epitaxial oxide 302 for the starting stack (FIG. 3B), rather than silicon of Species I or forming an oxide/semiconductor/oxide stack with not etch (FIG. 3C), partially etch (FIG. 3D), or fully etch (FIG. 3E) the oxide material 302, 302′ of the fin structure 307; or filling the gap 311 with a second spacer (FIG. 3F) or filling the gap 311 from the gate side (FIG. 3G) or filling the gap by exploiting the anisotropy of silicon etches. Species IV epitaxially growing silicon germanium or silicon from a substrate into a trench, and then performing oxidation or etching processes (FIG. 4A); further comprises several embodiments (subspecies) including oxidizing fins 410 to define nanowires (FIG. 4E), a first nanowire 412 may be disposed vertically above a second nanowire 412′ (FIG. 4F) or defining the wires only in a channel region (FIG. 4G-4J) or separating the fins into wires by an anisotropic wet etching (FIG. 4L). Species V depicts an inverter done with the N+ substrate 500 for Vss and gate 501. These species are not obvious variants of each other based on the current record.
	The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 recites the limitation "over the s”.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, the Examiner interprets the limitation as over the substrate.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 5, 10, 13-16, 18 and 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (U.S. Patent Pub. No. 2011/0031473).
	Regarding Claim 1
	Chang discloses a method of forming a device, the method comprising: forming an epitaxial silicon germanium (607) over a substrate (606); forming an epitaxial silicon (608, FIG. 7) over the epitaxial silicon germanium [0056]; patterning the epitaxial silicon disposed over the epitaxial silicon germanium to form fin structures (804, FIG. 8); forming a sacrificial gate electrode (1246, FIG. 14) over the fin structures; forming spacers (1436) adjacent to sidewalls of the sacrificial gate electrode and over the fin structures; removing a semiconductor portion of the fin structures from source/drain regions (106sd, FIG. 1) over the substrate [0039], then forming source/drain structures (RSD) over the source/drain regions [0098], wherein the source/drain regions are adjacent the spacers; removing the sacrificial gate electrode from between the spacers [0088]; and removing one of the epitaxial silicon or the epitaxial silicon germanium from the fin structures disposed between the spacers (FIG. 22). 

	Regarding Claim 2
	FIG. 22 of Chang discloses the device comprises a portion of a gate (2050) all around nanowire device.

	Regarding Claim 3
	FIG. 6 of Chang discloses forming additional alternating layers of the epitaxial silicon germanium and the epitaxial silicon (607-614).

	Regarding Claim 5
	FIG. 22 of Chang discloses the epitaxial silicon germanium is removed from the fin structures to form silicon nanowire structures separated from each other by a gap [0055].

	Regarding Claim 10
	Chang discloses a method of forming a device, the method comprising: forming alternating layers of an epitaxial silicon (608) and an epitaxial silicon germanium (607) over a substrate (606, FIG. 7); patterning the alternating layers of the epitaxial silicon and the epitaxial silicon germanium to form fin structures (804, FIG. 8); forming a sacrificial gate electrode (1246, FIG. 14) over the fin structures; forming spacers (1436) adjacent to sidewalls of the sacrificial gate electrode and over the fin structures; removing a semiconductor portion of the fin structures from source/drain regions over the substrate, then forming source/drain structures (RSD) over the source/drain regions, wherein the source/drain regions are adjacent the spacers; after removing the semiconductor portion of the fin structures from the source/drain regions, removing the sacrificial gate electrode from between the spacers [0088]; and removing one layer of the epitaxial silicon or the epitaxial silicon germanium from the fin structures disposed between the spacers (FIG. 22).

	Regarding Claim 13
	Chang discloses a method of forming a device, the method comprising: forming a sacrificial material (607) over a substrate (606); forming an epitaxial semiconductor (608, FIG. 7) over the sacrificial material; patterning the epitaxial semiconductor disposed over the sacrificial material to form a fin structure (804, FIG. 8); forming a sacrificial gate electrode (1246, FIG. 14) over the fin structure; forming spacers (1436) adjacent to sidewalls of the sacrificial gate electrode and over the substrate; removing a semiconductor portion of the fin structure from source/drain regions over the substrate, then forming source/drain structures (RSD) over the source/drain regions [0098], wherein the source/drain regions are adjacent to the spacers; removing the sacrificial gate electrode from between the spacers [0088]; and removing the sacrificial material from the fin structure disposed between the spacers (FIG. 22).

	Regarding Claim 14
	FIG. 22 of Chang discloses a gate (2050) all around nanowire device.

	Regarding Claim 15
	FIG. 6 of Chang discloses forming additional alternating layers of the epitaxial semiconductor and the sacrificial material (607-614).

	Regarding Claim 16
	FIG. 8 of Chang discloses the sacrificial material is removed from the fin structure to form semiconductor nanowire structures separated from each other by a gap [0019].

	Regarding Claim 18
	FIG. 22 of Chang discloses a gate electrode material (2050) is formed around the semiconductor nanowire structures.

	Regarding Claim 19
	FIG. 22 of Chang discloses the gate electrode material comprises metal [0109].

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Chang.
	Regarding Claim 4
	Chang discloses Claim 3. Chang further discloses the epitaxial silicon is removed from the fin structures to form silicon germanium nanowire structures separated from each other by a gap (Claim 5).
Chang is silent with respect to “the epitaxial silicon is removed from the fin structures to form silicon germanium nanowire structures separated from each other by a gap”.
	However, one of ordinary skill in the art would understand that an alternative method comprises removing the epitaxial silicon from the fin structures to form silicon germanium nanowire structures separated from each other by a gap. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Chang, such that the epitaxial silicon germanium is removed from the fin structures to form silicon nanowire structures separated from each other by a gap. The ordinary artisan would have been motivated to modify Chang in the above manner, because such process substitution or replacement would have been considered a mere substitution of art-recognized equivalent values (Si and SiGe have etch selectivity with each other), MPEP 2144.06. Furthermore, as admitted by the Applicant in the response to election/restriction requirement, subspecies Ia is not patentably distinct from subspecies Ib.

Claims 6 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Park (U.S. Patent Pub. No. 2007/0196973).
	Regarding Claim 6
	Chang discloses Claim 4. 
Chang is silent with respect to “a gate dielectric is formed around all sides of the silicon germanium nanowire structures”.
	FIG. 4R of Park discloses a similar method, wherein a gate dielectric (46) is formed around all sides of the silicon germanium nanowire structures. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Chang, as taught by Park. The ordinary artisan would have been motivated to modify Chang in the above manner for purpose of improving short channel effect and narrow width effect (Para. 4 of Park). 

	Regarding Claim 17
	Chang discloses Claim 13. 
Chang is silent with respect to “a gate dielectric is formed around all sides of the semiconductor nanowire structures”.
	FIG. 4R of Park discloses a similar method, wherein a gate dielectric (46) is formed around all sides of the semiconductor nanowire structures. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Chang, as taught by Park. The ordinary artisan would have been motivated to modify Chang in the above manner for purpose of improving short channel effect and narrow width effect (Para. 4 of Park). 

Claims 7 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Tolchinsky (U.S. Patent Pub. No. 2005/0285212).
	Regarding Claim 7
	Chang discloses Claim 1. 
Chang is silent with respect to “an epitaxial tip disposed between the source/drain structures and the substrate”.
	FIG. 2 of Tolchinsky discloses a similar method, comprising an epitaxial tip (extension of 40A/40B) disposed between the source/drain structures (40A/40B) and the substrate (10). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Chang, as taught by Tolchinsky. The ordinary artisan would have been motivated to modify Chang in the above manner for purpose of reducing channel length, hot carriers and short channel effects. 

	Regarding Claim 20
	Chang discloses Claim 13. 
Chang is silent with respect to “a semiconductor epitaxial tip disposed between the source/drain structures and the substrate”.
	FIG. 2 of Tolchinsky discloses a similar method, comprising a semiconductor epitaxial tip (extension of 40A/40B) disposed between the source/drain structures (40A/40B) and the substrate (10). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Chang, as taught by Tolchinsky. The ordinary artisan would have been motivated to modify Chang in the above manner for purpose of reducing channel length, hot carriers and short channel effects. 

Claims 8 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Bach (U.S. Patent Pub. No. 2012/0012895). 
	Regarding Claim 8
	Chang discloses Claim 1. 
Chang is silent with respect to “a trench contact couples to the source/drain structures, and wherein the source/drain structures comprise n+ doped silicon”.
	FIG. 51D of Bach discloses a similar method, a trench contact (5114) couples to the source/drain structures, and wherein the source/drain structures comprise n+ doped silicon [0742]. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Chang, as taught by Bach. The ordinary artisan would have been motivated to modify Chang in the above manner for purpose of electrical connection. 

	Regarding Claim 9
	Chang as modified by Bach discloses a trench contact couples to the source/drain structures, wherein the source/drain structures comprise p+ silicon germanium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892